ORDER APPROVING RESIGNATION FROM OKLAHOMA BAR ASSOCIATION PENDING DISCIPLINARY PROCEEDINGS
11 Upon consideration of the Oklahoma Bar Association's application for an order *583approving the resignation of James Frederick Strothman pending disciplinary proceedings, this Court finds:
1. On September 27, 2004, Strothman submitted his affidavit of resignation from membership in the Oklahoma Bar Association pending disciplinary proceedings.
2. Strothman's affidavit of resignation reflects that: a) it was freely and voluntarily rendered; b) he was not subject to coercion or duress; and c) he was fully aware of the consequences of submitting his resignation.
3. Strothman states the following in his affidavit of resignation: L
I am aware that the following disciplinary action is pending against me, State ex rel. Oklahoma Bar Association v. James Frederick Strothman, SCBD# 4921, with the Supreme Court of the State of Oklahoma, pursuant to Rules 7.1, 7.3, and 74, RGDP, based upon the following:
(a) On May 17, 2004, a letter, was sent to the Chief Justice of the Oklahoma Supreme Court by the Oklahoma Bar Association requesting the Supreme Court impose professional discipline following my indictment on December 4, 2002 in United States of America v. James Frederick Strothman, United States District Court, District of Colorado, Case No. 02-CR-580-M ... and subsequent federal conviction following my guilty plea to violating 18 USC § 371 [8 USC § 132M(a(M)(A)Gv), (@(0(A)G), (a)(1)(A)(v(I1), and (a)(1)(B)(1); 18 USC § 1546(a)] by engaging in a Conspiracy to Defraud the United States and to Commit Certain Offenses Against the United States, to wit: Inducing Ilegal Entry, Harboring Ilegal Aliens, and False Swearing in Immigration Matter ... and the fact that my conviction became final without appeal. .
4. Strothman is aware that the allegations set forth, if proven, would constitute violations of Rules 8.83 and 8.A4(a),(b), and (c) of the Oklahoma Rules Governing Professional Conduct, Okla. Stat. tit. 5, ch. 1, app. 8-A (2001), and his oath as an attorney
5. Strothman's resignation pending disciplinary proceedings is in compliance with all the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, Okla. Stat. tit. 5, ch.1, app. 1-A (2001), and it should be approved.
6. The official roster address of Stroth-man as shown by Bar Association records is James Frederick Strothman, OBA #15849, P.O. Box 891, Clifton, CO 81520.
7. The Oklahoma Bar Association has waived any costs incurred in this matter. ' f ~
2 IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the name of James Frederick Strothman be stricken from the roll of attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, Strothman may not make application for reinstatement prior to the expiration of five years from the effective date of this order. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, Okla. Stat. tit. 5, ch. 1, app. 1-A, Strothman shall notify all of his clients having legal business pending with him within twenty days, by certified mail, of his inability to represent them and of the necessity for promptly retaining new counsél. Repayment to the Client Security Fund for any monies expended because of the malfeasance or non-feasance of the attorney shall be one of the conditions of reinstatement.
T3 DONE BY ORDER OF THE SUPREME .COURT IN CONFERENCE this 22nd day of November, 2004.
ALL JUSTICES CONCUR.